Citation Nr: 0101471	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
July 1964 RO decision which assigned a 10 percent rating for 
service-connected healed fractures of the lumbar spine with 
wedging of D8.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1962.  This case comes to the Board of Veterans' 
Appeals (Board) from a June 1999 RO decision which determined 
that there was no CUE in the July 1964 RO decision which 
assigned a 10 percent rating for service-connected healed 
fractures of the lumbar spine with wedging of D8.

In July 1999, the veteran requested an RO hearing, but he 
withdrew that request in November 1999.  


FINDING OF FACT

By an unappealed July 1964 RO decision, the veteran was 
granted service connection for healed fractures of the lumbar 
spine with wedging of D8 and assigned a 10 percent rating; 
and the 1964 RO decision was not undebatably erroneous in 
assigning a 10 percent rating for the condition.


CONCLUSION OF LAW

There was no CUE in the July 1964 RO decision which assigned 
a 10 percent rating for service-connected healed fractures of 
the lumbar spine with wedging of D8, and the decision is 
final.  38 U.S.C.A. §§ 5109A, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.104(a), 3.105(a) (2000).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1959 to 
November 1962.  Service medical records show that on an 
enlistment physical examination in October 1959 the veteran 
was noted to have an abnormal spinal curvature, described as 
lumbar lordosis, scoliosis, which was considered 
asymptomatic.  In February 1960, he was seen for his back 
deformity.  X-rays of the lumbar spine revealed minimal levo-
scoliosis of the upper lumbar spine.  He was noted to have 
slight lumbar scoliosis and was prescribed exercises and 
given a profile for three weeks (no heavy lifting, excess 
bending, or physical training).  In April 1960, the veteran 
was disqualified for airborne training due to lumbar 
lordosis, scoliosis, and a profile.  In May 1960, it was 
noted that he should have a permanent disqualification from 
jumping due to a profile for moderate kyphoscoliosis with 
mild lumbosacral strain.  

During service in December 1960, the veteran sustained 
injuries in a motor vehicle accident, to include fractures of 
the transverse processes of L2, L3, and L4 on the left and L4 
on the right (as reported from X-rays in January 1961).  Also 
reported from a January 1961 chest X-ray was wedging of the 
vertebral body of T7.  In February 1961, the veteran was 
noted to have some increased kyphosis of the thoracic spine 
with some anterior wedging in the mid-thoracic area and some 
irregularity of the vertebral bodies.  It was believed that 
this condition probably represented an old juvenile 
epiphysitis.  In March 1961, the veteran was discharged from 
the hospital and recommended for return to duty.  The 
diagnosis, in pertinent part, was fracture, simple, 
transverse processes of L2, L3, L4 vertebrae on left, and L4 
on right with no artery or nerve involvement.  

During service in April 1961, the veteran complained of 
aching in the back.  An examination of the back showed 
kyphoscoliosis with no limitation of motion or pain to 
palpation.  In May 1961, he complained of pain in the low 
back which was present most of the time and aggravated by 
lifting heavy objects or prolonged walking.  He denied any 
radiation to the legs.  He stated he had this type of back 
trouble prior to entering service but to a lesser degree.  An 
examination of the back revealed mild kyphoscoliosis and 
spasm of the paravertebral muscles in the upper lumbar area.  
There was no limitation of motion, and straight leg raising 
was accomplished to 90 degrees.  The impression was low back 
strain and symptomatic kyphoscoliosis.  On an August 1962 
separation physical examination, the veteran had no 
complaints referable to the back, and his spine was evaluated 
as normal.  

In March 1964, the veteran submitted a claim for service 
connection for a back injury sustained in a motor vehicle 
accident.  

On a June 1964 VA examination, the veteran complained of a 
backache.  On examination, it was noted the veteran wore no 
form of back support.  He stood erect.  All motions of the 
spine were carried out without muscle spasm.  On flexion, his 
fingertips came to 8 inches from the ground, lateral bending 
was 30 degrees, and back bending was 10 degrees.  A straight 
leg raising test was performed to 80 degrees.  The length and 
girth of the lower extremities were equivalent.  The veteran 
could walk on heels and toes of each foot.  There were no 
areas of tenderness.  X-rays of the dorsal spine revealed 
accentuation of the dorsal kyphotic curve with slight wedging 
of the body of D8 anteriorly.  X-rays of the lumbosacral 
spine revealed rotary scoliosis of the lumbar spine to the 
left, accentuation of the lumbar lordotic curve, irregularity 
of the transverse processes of the 1st, 2nd, and 4th lumbar 
segments on the left side and of the 2nd, 3rd, and 4th lumbar 
segments on the right side, and incomplete fusion of the 
posterior neural arch of L5.  The diagnoses were irregular 
transverse processes of the 1st, 2nd, and 4th left side lumbar 
segments and of the 2nd, 3rd, and 4th right side lumbar 
segments; incomplete fusion of the neural arch at L5; 
scoliosis; and wedging of D8.  

In a July 1964 decision, the RO granted service connection 
and a 10 percent rating for healed fractures of the lumbar 
spine with wedging of D8, citing Diagnostic Code 5285.  
(There was no explanation for the assignment of a 10 percent 
rating, which has continued until the present.)  The RO also 
denied service connection for scoliosis.  By letter in July 
1964, the RO notified the veteran of the decision; he did not 
appeal the decision.  

In a memorandum dated in September 1997 to the veteran's 
representative, a rating section chief at the RO indicated he 
was responding to a request for a review of the veteran's 
claims file to determine whether CUE was committed in the 
July 1964 RO decision by failing to grant more than a 10 
percent rating for healed fractures of the lumbar spine with 
wedging of D8.  The RO reviewed the record and noted that 
assuming that the 10 percent rating was based on limitation 
of motion the question was whether an additional 10 percent 
rating should have been assigned based on "demonstrable 
deformity of vertebral body" in accordance with the rating 
criteria (Diagnostic Code 5285).  Initially, the RO stated 
that it was somewhat surprised that wedging of D8 was 
included in the grant of service connection because the 
veteran had a spinal abnormality upon enlistment in the 
military and following the in-service motor vehicle accident 
the wedging was thought to be due to juvenile epiphysitis, 
not trauma from the accident.  Nevertheless, the RO concluded 
that there was no CUE by not adding an additional 10 percent 
rating because the initial VA examination described the 
wedging at D8 as slight, which could reasonably be construed 
as not rising to the level of a "demonstrable deformity" of 
a vertebral body as required by Code 5285.  (The RO also 
cited to an April 1991 response to a request for an advisory 
opinion in a related case, wherein the VA's Director of the 
Compensation and Pension Service stated that a substantial 
degree of deformity was required to warrant an additional 10 
percent rating.)  The RO added that an additional 10 percent 
rating would not be warranted based on residuals of the 
fracture of transverse processes at L1, L2, L3, and L4 
because transverse processes were not part of the vertebral 
body.  

In a memorandum dated in July 1998 to the RO, the veteran's 
representative claimed on behalf of the veteran that there 
was CUE in the July 1964 RO decision for failing to grant 
more than a 10 percent rating for healed fractures of the 
lumbar spine with wedging of D8.  The representative stated 
that wedging of D8 was included in the grant of service 
connection but that the veteran was not compensated for the 
demonstrable deformity.  (An RO notation at the bottom of 
this memo indicated that a response to this CUE claim had 
already been furnished the representative in a September 1997 
memo.)  

In a memorandum dated in February 1999, the veteran's 
representative requested that the RO formally adjudicate the 
CUE claim which was previously submitted in July 1998.  

In a June 1999 decision, the RO determined that there was no 
CUE in the July 1964 RO decision which assigned a 10 percent 
rating for a service-connected lumbar spine disability.  

II.  Analysis

The veteran contends that a July 1964 RO decision, which 
assigned a 10 percent rating for service-connected healed 
fractures of the lumbar spine with wedging of D8, was based 
on CUE.  The Board notes that the 1964 RO decision was not 
appealed by the veteran, and thus it is final, unless the 
decision is shown to be based on CUE.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).  Legal authority provides that where CUE 
is found in a prior rating decision, the prior decision will 
be reversed or revised, and for the purposes of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal or revision of the prior decision on 
the grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. § 
5109A; 38 C.F.R. § 3.105(a)

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Baldwin v. West, 13 Vet.App. 1 (1999); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. 
App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

In the present case, the veteran has made no specific 
allegations that the correct facts as they were known at the 
time were not before the RO in July 1964.  Instead, the 
veteran contends that, at the time of the rating decision in 
question, the RO failed to correctly apply the criteria of 
the appropriate diagnostic code (i.e., Code 5285), and that a 
rating in excess of 10 percent under Code 5285 was warranted 
for his service-connected back disability.  

When service connection and a 10 percent rating were 
established for healed fractures of the lumbar spine with 
wedging of D8, the disability was rated under Diagnostic Code 
5285.  (The 10 percent rating has continued until the 
present.)  The criteria of Code 5285 in effect at the time of 
the 1964 RO decision is the same as that currently in effect:  
a 60 percent rating is warranted for residuals of a fracture 
of the vertebra without cord involvement and abnormal 
mobility requiring neck brace (jury mast), and in other cases 
such fracture residuals are rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body.  38 C.F.R. § 
4.71a, Code 5285 (1964).  

The rationale for the 10 percent rating assigned for healed 
fractures of the lumbar spine with wedging of D8 was not 
explained in the 1964 RO decision.  The law at the time of 
such decision did not mandate a full explanation.  See 
Baldwin, supra.  

It may be that in 1964 the RO assigned the 10 percent rating 
for service-connected healed fractures of the lumbar spine 
with wedging of D8 based on a determination that it caused 
slight limitation of motion of the lumbar spine (see 
Diagnostic Code 5292), and that there was no demonstrable 
deformity of a vertebral body so as to warrant an additional 
10 percent under Code 5295.  It may be that in 1964 the RO 
felt that there was not even slight limitation of motion of 
the lumbar spine from the service-connected healed fractures 
of the lumbar spine with wedging of D8, so as to warrant a 
compensable rating based on limitation of motion; that any 
limitation of motion was due to non-service-connected 
scoliosis; and that a 10 percent rating was being assigned 
for service-connected healed fractures of the lumbar spine 
with wedging of D8 on the basis of the provision of Code 5295 
concerning demonstrable deformity of a vertebral body.  It 
would seem that any of the above could have been a reasonable 
interpretation of the evidence and law at the time. 

Assuming the theory that the 10 percent rating in 1964 was 
based on limitation of motion from the service-connected back 
condition (and the Board notes that this assumed theory is 
not necessarily what occurred), the veteran asserts that an 
additional 10 percent rating should have been assigned for 
demonstrable deformity of a vertebral body under Code 5285.  
At the time of the 1964 rating decision, medical records show 
the veteran sustained fractures of the transverse processes 
of the L1, L2, L3, and L4, and there is no evidence to show 
that there was any deformity of a vertebral body of the 
lumbar spine.  Combined with the healed fractures of the 
lumbar spine, service connection was also established for 
wedging of D8.  It is notable that such condition was 
service-connected despite medical evidence that showed a back 
deformity existed prior to service and that such deformity 
was attributed to an old juvenile epiphysitis following the 
December 1960 motor vehicle accident in which he sustained 
fractures of the lumbar spine.  There is nothing to suggest 
that, at the time of the 1964 RO decision, all reasonable 
adjudicators would have viewed the veteran's slight wedging 
of D8 (as noted on the June 1964 VA examination) as a 
"demonstrable deformity" of a vertebral body sufficient to 
warrant an additional 10 percent rating under Code 5285.  A 
slight degree of wedging may not necessarily be construed as 
a demonstrable deformity of a vertebral body.  

After reviewing the evidence available at the time of the 
1964 RO decision, it cannot be said that the RO committed 
undebatable error in its assignment of a 10 percent rating 
for healed fractures of the lumbar spine with wedging of D8.  
The evidence then available was subject to various reasonable 
interpretations and rating methods.  The veteran's mere 
dispute with how the RO weighed the evidence at the time of 
the 1964 rating decision does not meet the standard of CUE.  
Considering the evidence available at the time of the 1964 RO 
decision, and applicable rating criteria, there is nothing to 
compel a conclusion, to which reasonable minds could not 
differ, that the veteran's healed fractures of the lumbar 
spine with wedging of D8 warranted a rating in excess of 10 
percent under any diagnostic codes.  The file shows that the 
RO properly considered the evidence when making its 1964 
decision.  There was no undebatable error of fact or law that 
would have manifestly changed the outcome.  

In view of the foregoing, the Board finds no CUE in the 1964 
RO decision which assigned a 10 percent rating for healed 
fractures of the lumbar spine with wedging of D8.  


ORDER

There was no CUE in the July 1964 RO decision which assigned 
a 10 percent rating for service-connected healed fractures of 
the lumbar spine with wedging of D8, and the claim is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

